Citation Nr: 0626751	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial evaluation for erectile 
dysfunction, currently evaluated as noncompensable.

2.  Entitlement to service connection for depressive 
disorder, claimed as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran enlisted in the Army National Guard in January 
1979 and was a member until September 1997.  While a member 
of the Army National Guard, he had various periods of active 
duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA), including one initial period of active duty for 
training in the Army from April 23, 1979 to July 26, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran does not have penile deformity.  

2.  The veteran's disability due to depressive disorder has 
been made worse by his service-connected erectile dysfunction 
and atherosclerotic heart disease with hypertension, although 
the veteran's depression is not wholly proximately due to 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.31, 4.115b, 
Diagnostic Code 7599-7522 (2005).

2.  A part of the veteran's disability due to depressive 
disorder is proximately due to the veteran's service-
connected erectile dysfunction and atherosclerotic heart 
disease with hypertension.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Erectile dysfunction

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The veteran has appealed the initial noncompensable rating 
assigned for erectile dysfunction by analogy to Diagnostic 
Code 7522.  See 38 C.F.R. § 4.20.

The September 2004 VA genitourinary examination shows that 
the veteran does not have erectile deformity.  It states 
that, on physical examination, there were no deformities.  
For a compensable rating to be assigned for erectile 
dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7522, 
there must be both penile deformity and loss of erectile 
power.  This would warrant a 20 percent rating.  However, 
since there is no deformity, per 38 C.F.R. § 4.31, a 
noncompensable rating is assigned.  

The veteran argues that his penis is a vital organ which is 
disabled.  However, the criteria for assigning a compensable 
rating must be met.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Board has reviewed the rating schedule and finds 
that no other diagnostic code is more appropriate or provides 
a basis for assignment of a compensable rating.  There are 
three diagnostic codes concerning disability of the penis.  
Diagnostic Code 7520 concerns removal of half or more of the 
penis, and Diagnostic Code 7521 concerns removal of the glans 
of the penis.  As none of the veteran's penis has been 
removed, neither diagnostic code is more appropriate for 
rating the veteran's disability in this case.  This leaves 
Diagnostic Code 7522, which the RO has used to rate the 
veteran's disability by analogy.  As discussed above, this 
diagnostic code does not provide a basis for assignment of a 
compensable evaluation in this case.

The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (finding that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period).

Service connection - depressive disorder

Service connection is in effect for cardiovascular disease, a 
scar on the left wrist, and erectile dysfunction associated 
with the cardiovascular disease.  The veteran also had non-
service-connected disability, most notably neurofibromatosis 
of his skin which affects about 90 percent of his body, 
according to the October 2002 VA examination report.  The 
veteran contends that his depression is caused by his 
service-connected heart disease and erectile dysfunction.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Service connection can be granted if a 
service-connected disability makes the claimed disorder 
worse.  Under Allen v. Brown, 7 Vet. App. 439 (1995), any 
additional disability, that is, impairment of earning 
capacity, resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation. Allen, 7 Vet. 
App. at 448. 

The record does not contain an opinion that the veteran's 
diagnosed depressive disorder is caused by one or more of his 
service-connected disabilities.  Rather, the veteran's 
psychiatrist, in a June 2004 medical certificate, considered 
the veteran's depressive symptoms to be closely related to 
the development of his dermatological condition.  The VA 
examiner in July 2003 considered the veteran's diagnosed 
depression to be present in reaction to all of his medical 
conditions and limitations.  A handwritten notation, also 
dated in July 2003, by another VA physician explained the 
reasoning for the conclusion that the veteran's 
neurofibromatosis was the "outstanding reason" for 
development of the veteran's depressive disorder.

Nonetheless, the record does contain medical evidence that 
supports granting service connection for aggravation of the 
veteran's depressive disorder by his service-connected 
disabilities.  VA treatment records contain a note in June 
2004 that the veteran was afraid he might die while 
participating in sexual activities; his depression was 
described as exacerbated by his physical condition.  VA 
treatment records also contain a September 2003 social worker 
note that indicated that the veteran had expressed shame over 
having been abandoned by his ex-wife and now by his 
girlfriend due to his impotency.  

While the VA physicians in July 2003 attributed the veteran's 
depression to all of his medical conditions - both service-
connected and non-service-connected - and the handwritten 
addendum attributes most of the depression to the non-
service-connected neurofibromatosis, consistent with the 
opinion of the veteran's psychiatrist, none of the medical 
opinions exclude the veteran's service-connected disabilities 
from having an effect, however limited, on the veteran's 
disability due to depression.  

Thus, while the veteran's depression is not shown to be 
wholly proximately due to or the result of service-connected 
disability, Allen requires granting service connection for 
the degree of disability -- but only that degree -- over and 
above the degree of disability existing prior to the 
aggravation of the non-service-connected depression.



VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In May 2003, August 
2004, and May 2005, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
August 2005 supplemental statement of the case.  Adequate 
notice preceded the psychiatric disorder claim adjudication. 

While the veteran was not informed, prior to the October 2004 
rating decision granting service connection and assigning a 
noncompensable rating for erectile dysfunction, what the 
evidence must show to establish a higher rating, he was given 
this information in the October 2004 rating decision and in 
the January 2005 statement of the case, and he was given 
opportunities to submit such evidence.  Therefore, the lack 
of such a pre-decision notice is not prejudicial.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  There is no alleged or actual prejudice regarding 
the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claim are harmless, as service connection 
has been granted.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any deficiencies in VA's duties to notify or to 
assist the claimant concerning effective date for a higher 
initial rating are harmless, as a higher initial rating has 
been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examination reports and Social Security 
Administration records.

Any deficiencies in VA's duties to notify or to assist the 
claimant in establishing service connection are moot, as this 
decision has established service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An initial compensable rating for erectile dysfunction is 
denied.  

As the veteran's depressive disorder is aggravated by 
service-connected disability, service connection is granted 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation of the veteran's depressive disorder by service-
connected disability.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


